DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the page numbers are missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 7, 22, 24, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 contains the trademark/trade name “Plexiglas” and “Lexan”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe the material of the elongate light pipe and, accordingly, the identification/description is indefinite.
Claim 22 recites the limitation “the distal end of the electrode” in line 20. It is unclear if the applicant is referring to the distal end of the first electrode or second electrode. For examination purposes, the claim will be read as the distal end of the first electrode. 
Claim 24 recites the limitation “the electrode is connected” in line 1. It is unclear if the applicant is referring to the first electrode or second electrode. For examination purposes, the electrode will be read as the first electrode. 
Claim 29 recites the limitation “against an eye of the test subject” in line 18. It is unclear if this is the same eye from claim 25 or a distinct eye. For examination purposes, the eye of claim 
Claim 29 recites the limitation “the elongated light pipe” in line 19-20. It is unclear if this is the same elongated light pipe from claim 25 or the second elongated light pipe of claim 29. For examination purposes, the elongated light pipe of claim 29, lines 19-20 will be read as the second elongated light pipe. Applicant is encouraged to label the elongated light pipe as a –first elongated light pipe--.
Claim 29 recites the limitation “the eye” in line 22. It is unclear if this is meant to be the first eye, second eye, or refer to both the first and second eyes. For examination purposes, the claim will be read as --the first eye and the second eye--.
Claim 29 recites the limitation “the electrode” in line 22. It is unclear if the Applicant is referring to the second electrode of claim 29 or the electrode of claim 25. For examination purposes, the electrode of lines 22 will be read as the same electrode of claim 25. Applicant is encouraged to label the electrode of claim 25 to the --first electrode-- to avoid confusion. 
Claim 30 inherits the issue of indefiniteness from claim 29 by nature of its dependency. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-2, 4, 11-14, 18, 20-23, 25 and 29 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 8-10, 13-14, 18, and 29 of prior art U.S. Patent No. 10820824. This is a statutory double patenting rejection.
Instant application claim 1 recites the limitation “Apparatus for evoking and sensing ophthalmic physiological signals in an eye, the apparatus 5comprising: an elongated light pipe having a longitudinal axis, a distal end and a proximal end, the distal end terminating in a spheroidal recess; and an electrode having a distal end and a proximal 10end, the electrode being mounted to the elongated light pipe and extending proximally along the elongated light pipe so that the distal end of the electrode terminates adjacent to the spheroidal recess at the distal end of the elongated light pipe” which is taught by patent ‘824, claim 1, wherein the elongated light transmission element is read as the elongated light pipe. 
Regarding instant application claims 2, 4, 11 12, 13, 14, 18, 20, 21and 22, the limitation are taught patent ‘824 claims 2, 3, 18, 8, 9, 10, 9, 13, 14, and 29 respectively. 
Regarding instant application claim 23, the limitation “further comprising additional apparatus for evoking and sensing ophthalmic physiological signals in a second eye, (claim 1) the additional apparatus comprising: DIAGNOSYS-6- 54 -a second elongated light pipe having a longitudinal axis, (claim 4) a distal end and a proximal end, (claim 1) the distal end terminating in a spheroidal recess; (claim 1) and a second electrode having a distal end and a 5proximal end, (claim 1) the second electrode being mounted to the second elongated light pipe and extending proximally 
Regarding instant application claim 25, the limitation “A method for evoking and sensing ophthalmic physiological signals in an eye (claim 18), the method comprising: providing apparatus comprising: an elongated light pipe having a 25longitudinal axis, (claim 4) a distal end and a proximal end, (claim 18) the distal end terminating in a spheroidal recess (claim 18); and an electrode having a distal end and a proximal end (claim 18), the electrode being mounted to the DIAGNOSYS-6- 55 - elongated light pipe and extending proximally along the elongated light pipe so that the distal end of the electrode terminates at the spheroidal recess at the distal end of the elongated light pipe (claim 18);  5positioning the elongated light pipe against an eye of a test subject (claim 18); and introducing light into the proximal end of the elongated light pipe(claim 18)” is taught by patent ‘824.
Regarding instant application claim 29, the limitation “A method according to claim 25 further comprising: providing additional apparatus for evoking and sensing ophthalmic physiological signals in a second eye, (claim 18) the additional apparatus comprising: a second elongated light pipe having a 5longitudinal axis, (claim 4, 18) a distal end and a proximal end, the distal end terminating in a spheroidal recess (claim 18); and a second electrode having a distal end and a proximal end (claim 18), the second electrode being mounted to the second elongated light pipe and extending 10proximally along the second elongated light pipe so that the distal end of the second electrode terminates at the spheroidal recess at the distal end of the second elongated light pipe (claim 18); positioning the second elongated light pipe 15against an eye of a test subject (claim 18); introducing light into the proximal end of the elongated light pipe (claim 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 15, 17 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10820824 in view of Sperling (U.S. PGPub. No. 20030020875). 
Regarding claims 15 and 26, although patent ‘824 does not explicitly disclose generating a pattern of light, in related eye stimulation art, Sperling teaches: wherein the light source is configured to generate a pattern of 15light (can anything be read as a pattern of light. (Fig. 4, Para. 0002).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the light stimulation of the Fender/Hetling combination with a pattern stimulation taught by Sperling in order for early detection of glaucoma and monitoring of vision loss over time (Sperling, Para. 0002, 0031). 
Regarding claims 17 and 27, although patent ‘824 does not explicitly teach a specific pattern, Sperling teaches “wherein the pattern of light comprises at least one from the group consisting of alternating light and dark horizontal 25bars, gratings and checkerboard patterns. (Sperling, Para. 0019). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Fender/Hetling combination based on the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-14, 22-23, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fender (U.S. Patent No. 4131113) in further view of Hetling (U.S. PGPub. No. 20150029463).
Regarding claim 1, Fender teaches:
Apparatus for evoking and sensing ophthalmic physiological signals in an eye, the apparatus 5comprising: an elongated light pipe having a longitudinal axis, (see annotated Fig. 2 below; Fig. 2, hollow holder 20, optic fiber 50) 
a distal end and a proximal end, the distal end terminating in a spheroidal recess; (see annotated Fig. 1 and 2 below; Fig. 1, cup 10)
and an electrode having a distal end and a proximal 10end, the electrode being mounted to the elongated light pipe…so that the distal end of the electrode terminates adjacent to the spheroidal recess at the distal end of the elongated light pipe. (Fig. 1, electrode 12; Col 3, lines 37-53)

    PNG
    media_image1.png
    227
    730
    media_image1.png
    Greyscale

Fender does not teach the active electrode extending along the tubular light pipe. 
In related electroretinography art, Hetling teaches:
an electrode…extending proximally along the elongated light pipe (Fig. 1A wire 32, conducting element 38; Para. 0035)

Regarding claim 2, the Fender/Hetling combination teaches:
Apparatus according to claim 1 (described above)
wherein the elongated light pipe comprises a configuration selected from the group consisting of cylindrical, non-linear pseudo-cylindrical, and tapered. (Fender, Col. 4, lines 5-7; Fig. 2, holder 20)
Regarding claim 4, the Fender/Hetling combination teaches:
Apparatus according to claim 1 (described above)
wherein the spheroidal recess is sized to match the curvature of the eye of a mouse. (Hetling, Para. 0002).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Fender based on the teachings of Hetling to incorporate a curvature that matches the eye of a mouse in order to perfect ERG recording techniques before performing them on human subjects. 
Regarding claim 5, the Fender/Hetling combination teaches:
Apparatus according to claim 1 (described above)
wherein a pinhole aperture is formed on the surface of the spheroidal recess. (Fender, see annotated Fig. 1)

    PNG
    media_image2.png
    217
    263
    media_image2.png
    Greyscale

Regarding claim 6, the Fender/Hetling combination teaches:
Apparatus according to claim 1 (described above)
wherein the elongated light pipe comprises a light-transmissive material having a small acceptance angle. (Fender, Fig. 2, lens 26, 37, optic fiber 50; the specification is silent to how small/large would be considered a small acceptance angle, thus the limitation will be read as broadly as claimed. Any material for the lens and optic fiber can be considered to have a small acceptance angle.)
Regarding claim 7, the Fender/Hetling combination teaches:
Apparatus according to claim 6 (described above)
wherein the elongated light pipe comprises Plexiglas or other acrylic, Lexan or other polycarbonate, or glass. (Hetling, Para. 0049)
Plexiglass consists of a type of acrylic commonly used in place of glass. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Fender based on the teachings of Hetling to incorporate plexiglass in order to transmit light from one of elongated tubular light pipe to the other for accurate ERG recording. 
Regarding claim 8, the Fender/Hetling combination teaches:
Apparatus according to claim 1 (described above)
wherein the 15elongated light pipe comprises an air-filled spacer. (Fender, Fig. 2, space between lens 26 and target 36 read as spacer)
Regarding claim 9, the Fender/Hetling combination teaches:
Apparatus according to claim 1 (described above)
wherein the distal end of the electrode comprises an arcuate configuration disposed adjacent to the spheroidal 20recess at the distal end of the elongated light pipe. (Fender, Col. 3, lines 37-41; Fig. 1, electrode 12)
Regarding claim 10, the Fender/Hetling combination teaches:
Apparatus according to claim 9 (described above)
wherein the arcuate configuration comprises a ring. (Fender, Col. 3, lines 37-41; Fig. 1, electrode 12)
Regarding claim 11, the Fender/Hetling combination teaches:
Apparatus according to claim 1 (described above)
further comprising a light source for introducing light into the proximal end of the elongated light pipe. (Fender, Col. 4, lines 54-58; Fig. 3, 54)
Regarding claim 12, the Fender/Hetling combination teaches:
Apparatus according to claim 1 (described above)
wherein the light source is adapted to emit light configured to evoke ophthalmic physiological signals in an eye. (Fender, Col. 2, lines 25-30)
Regarding claim 13, the Fender/Hetling combination teaches:
Apparatus according to claim 12 (described above)
wherein the light source comprises light-emitting diodes (LEDs). (Fender, Col. 4, lines 25-32)
Regarding claim 14, the Fender/Hetling combination teaches:
Apparatus according to claim 13 (described above)
wherein the LEDs comprise at least one red LED, at least one green 10LED and at least one blue LED, and/or at least one ultraviolet LED.
There does not appear to be any disclosed criticality for the color of the LED and the optic fiber presented in Fender, Fig. 2 or a LED (not shown) is capable of producing red and green light, which provides the same function. Pending state of criticality, the lights do not change the invention from being considered patently distinct.
Regarding claim 22, the Fender/Hetling combination teaches:
Apparatus according to claim 1 (described above)
further comprising a second electrode having a distal end and 15a proximal end, the second electrode being mounted to the elongated light pipe and extending proximally along the elongated light pipe so that the distal end of the second electrode terminates at the spheroidal recess at the distal end of the elongated light pipe; (Hetling, Fig. 4, reference electrode 39 read as second electrode; Para. 0045)
20wherein the distal end of the electrode is located closer to the longitudinal axis of the elongated light pipe than the distal end of the second electrode. (Hetling, see annotated Fig. 4 below)

    PNG
    media_image3.png
    242
    459
    media_image3.png
    Greyscale


Regarding claim 23, the Fender/Hetling combination teaches:
Apparatus according to claim 1 (described above)
Fender and Hetling do not explicitly teach putting a second apparatus in a subject’s other eye. However, given that claim 23 teaches the same device on a second eye, it would be obvious to one of ordinary skill in the art to use the device of claim 1 for a second eye. By doing so, one would be able to diagnose retinal conditions in both eyes using ERG recordings. 
Regarding claim 25, the Fender/Hetling combination teaches:
A method for evoking and sensing ophthalmic physiological signals in an eye, the method comprising: providing apparatus comprising: an elongated light pipe having a 25longitudinal axis, (Fender, see annotated Fig. 2 above; Fig. 2, hollow holder 20, optic fiber 50)
 a distal end and a proximal end, the distal end terminating in a spheroidal recess; (Fender, see annotated Fig. 1 and 2 above; Fig. 1, cup 10)
and an electrode having a distal end and a proximal end, the electrode being mounted to the DIAGNOSYS-6- 55 - elongated light pipe…so that the distal end of the electrode terminates at the 
electrode…extending proximally along the elongated tubular light pipe (Hetling, Fig. 1A wire 32, conducting element 38; Para. 0035)
positioning the elongated light pipe against an eye of a test subject; (Fender, Col. 4, lines 39-43) 
and introducing light into the proximal end of the elongated light pipe. (Fender, Col. 4, lines 25-38; Fig. 2, optic fiber 50)
It is commonly known in the art to place the active electrode on the cornea for an ERG recording (Hetling, Para. 0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Fender based on the teachings of Hetling to incorporate the active electrode extending proximally along the elongated light pipe in order to effectively record and deliver signals to the proximal end of the device and effectively diagnose a disease that affects the retina. 
Regarding claim 29, the Fender/Hetling combination teaches:
A method according to claim 25 further comprising: (described above)
Fender and Hetling do not explicitly teach putting a second apparatus in a subject’s other eye. However, given that claim 29 teaches the same device on a second eye, it would be obvious to one of ordinary skill in the art to use the device of claim 25 for a second eye. By doing so, one would be able to diagnose retinal conditions in both eyes using ERG recordings. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Fender/Hetling combination in further view of Myles (U.S. Patent No. 3439157).
Regarding claim 3, the Fender/Hetling combination teaches:
Apparatus according to claim 1 (described above)
The Fender/Hetling combination does not explicitly disclose a tapered configuration. 
In related light emitting art, Myles teaches:
wherein the tapered configuration of the elongated light pipe comprises one from the group consisting of conical and frustoconical. (Col. 1, lines 14-17)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Fender/Hetling combination based on the teachings of Myles to incorporate a tapered light source in order to gather light and increase the radiation intensity (Myles, Col. 1, lines 20-22).

Claims 15-18 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Fender/Hetling reference in further view of Sperling (U.S. PGPub. No. 20030020875). 
Regarding claims 15 and 26, the Fender/Hetling combination teaches:
Apparatus according to claim 11 (described above)
A method according to claim 25 (described above)
wherein the light introduced into the proximal end of the elongated light pipe (Fender, Col. 4, lines 20-32)
Although the Fender/Hetling combination teaches delivering light to the distal end of the device, the Fender/Hetling combination does not explicitly disclose the light source generating a pattern.
In related eye stimulation art, Sperling teaches: 
wherein the light source is configured to generate a pattern of 15light (can anything be read as a pattern of light. (Fig. 4, Para. 0002)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the light stimulation of the Fender/Hetling combination with a pattern stimulation taught by Sperling in order for early detection of glaucoma and monitoring of vision loss over time (Sperling, Para. 0002, 0031). 
Regarding claim 16, the Fender/Hetling/Sperling combination teaches:
Apparatus according to claim 15 (described above)
wherein the light source further comprises appropriate optics for transmitting the light pattern generated by the light 20source into the light pipe. (Fender, Col. 4, lines 20-32)
Regarding claims 17 and 27, the Fender/Hetling/Sperling combination teaches:
Apparatus according to claim 15 (described above)
A method according to claim 26 (described above)
wherein the pattern of light comprises at least one from the group consisting of alternating light and dark horizontal 25bars, gratings and checkerboard patterns. (Sperling, Para. 0019)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Fender/Hetling combination based on the teachings of Sperling to incorporate a pattern of light in order for early detection of glaucoma and monitoring of vision loss over time (Sperling, Para. 0002). 
Regarding claim 18, the Fender/Hetling/Sperling combination teaches:
Apparatus according to claim 15 (described above)
wherein the light source comprises LEDS (Fender, Col. 4, lines 21-24)

Claims 19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Fender/Hetling/Sperling combination in further view of Boate (U.S. PGPub. No. 20140333898).
Regarding claim 19, the Fender/Hetling/Sperling combination teaches:
Apparatus according to claim 18 (described above)
The Fender/Hetling/Sperling combination does not explicitly disclose using OLEDs.
In related visual system art, Boate teaches: 
wherein the LEDs comprise organic light-emitting diodes (OLEDs) of the sort which do not produce a flash artifact. (Para. 0012)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Fender/Hetling/Sperling combination based on the teachings of Boate to incorporate an OLED to avoid flash artifacts in order to avoid light leakage that occurs with LCDs. 
Regarding claim 28, the Fender/Hetling/Sperling/Boate combination teaches:
A method according to claim 27 (described above)
wherein the 20pattern of light is produced by light-emitting diodes (LEDs), (Sperling, Para. 0019)
and further wherein the LEDs comprise organic light-emitting diodes (OLEDs) of the sort which do not produce a flash artifact. (Boate,  Para. 0012)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Fender/Hetling combination based on the teachings of Sperling to incorporate a pattern of light in order for early detection of glaucoma and monitoring of vision loss over time (Sperling, Para. 0002). 
. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Fender/Hetling combination in further view applicant’s own admitted prior art. 
Regarding claim 20, the Fender/Hetling combination teaches:
Apparatus according to claim 1 (described above)
The Fender/Hetling combination does not explicitly teach an adjustable mount for supporting the elongated tubular light pipe. In the applicant’s own admitted prior art, the applicant teaches an adjustable mount comprising a magnetic ball in the specification, page 22, line 20-page 23, line 2.

Claims 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Fender/Hetling reference in further view of Cringle (U.S. Patent No. 4874237).
Regarding claim 24, the Fender/Hetling combination teaches:
Apparatus according to claim 23 (described above)
The Fender/Hetling combination does not explicitly disclose a differential amplifier. 
In related multi-electrode ERG art, Cringle teaches:
wherein the electrode is connected the active side of a differential amplifier, and the second electrode is 15connected to the reference side of the same differential amplifier, and 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Fender/Hetling combination based on the teachings of Cringle to incorporate a plurality of electrodes and/or amplifiers in order to reduce background noise during ERG procedures (Cringle Col. 4, lines 6-11).
Regarding claim 30, the Fender/Hetling combination teaches:
A method according to claim 29 further comprising: (described above)
wherein electrical signals on the electrode and the second electrode are read by connecting the electrode to the 25active side of a differential amplifier, and the second electrode to the reference side of the same differential amplifier, and further wherein the active DIAGNOSYS-6-57 - and reference sides of the differential amplifier share a common rail.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Fender/Hetling combination based on the teachings of Cringle to incorporate a plurality of electrodes and/or amplifiers in order to reduce background noise during ERG procedures (Cringle Col. 4, lines 6-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794